DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This office action is issued in response to the reply filed on November 03, 2021. Claims 13-14 and 17-25 are pending.  Claims 13-14 and 17-25 are under consideration in the instant office action. Claims 1-12 and 15-16 are cancelled.  
Election/Restriction
Applicant’s election without traverse of Group III (claims 13-14 and new claims 17-25) in the reply filed on November 03, 2021 is acknowledged. Additionally, Applicant’s election of the species Hypromellose as the hydrophilic swellable matrix, sodium citrate anhydrous as one or more electrolyte, methacrylic acid copolymer as the enteric coating material, and aqueous emulsion of glyceryl monostearate and triethyl citrate as the coating additive in the reply filed on November 03, 2021 is also acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 01, 2020 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. A signed copy is attached herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al. (US 2011/0003005, IDS reference), Rariy et al. (US 2013/0337061, newly cited), Pillay et al. (US Patent No. 6090411, newly cited), Toneguzzo et al.  (US 2008/0299197, IDS reference), and Jain et al. (WO 2009/118763, IDS reference).
Applicants’ claims
Applicants claim: a method of treating vomiting.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Venkatesh et al. teach extended release ondansetron compositions that are useful for treating postoperative nausea and vomiting (PONV) and/or postdischarge nausea and vomiting (PDNV) (see abstract). Ondansetron is currently available only as an immediate release tablet (conventional tablet or orally disintegrating tablet (ODT)). For immediate release dosage forms, the relatively short in-vivo half-life of ondansetron results in an ondansetron plasma concentration characterized by sharp peaks and troughs, thereby requiring that the dosage form be administered periodically in order to be effective over a 24-hour period. However, this type of pharmacokinetic profile is often associated with alternating periods of increased side effects and inefficacy as the plasma concentrations of drug cycle outside of the ideal therapeutic range. This cycling of drug plasma levels can result in the breakthrough of symptoms, i.e. nausea and vomiting. This makes the therapeutic effect unpredictable both between patients and upon repeated dosing. Repeat dosing schedules also pose other problems for patients who are distressed, experiencing nausea and vomiting, and may have difficulty swallowing. To these factors are added the noncompliance with administration schedules associated with repeat dosage schedules. All of these factors reduce the effectiveness of prophylactic oral doses of antiemetics (paragraph 10). Thus, there is an unmet need for methods of treating PONV and/or PDNV with a once-daily antiemetic dosage form for patients at moderate to high risk of PONV/PDNV  2.0 Ondansetron Hydrochloride IR Beads: Ondansetron hydrochloride IR beads (B.1 and B.2) were prepared as described in Example 1.B by coating the SR-coated fumaric acid-containing cores of Example 2.B with a solution of ondansetron hydrochloride dihydrate/povidone (90/10) at a drug load of 4 wt. % (as ondansetron base). The resulting drug-layered beads were provided with a protective seal-coat with Pharmacoat 603 (hypromellose 2910; 3 cps) for a weight gain of 2% (paragraph 0085). Ondansetron Hydrochloride SR Beads: Ondansetron hydrochloride IR beads (1080 g) from Example 2.0 were SR coated by spraying a solution of EC-10 mixed with either PEG 400 (D.1) at a ratio of 60/40 or TEC (D.2) as the plasticizer at a ratio of 90/10, dissolved in 98/2 acetone/water (7.5% solids), and dried in the Glatt at the same temperature for 10 minutes to drive off excess residual solvent, providing a coating weight of 10%. The dried beads were sieved to discard any doubles, if formed (paragraph 0086). FIG. 6A shows the plasma concentrations of ondansetron for 0-24 and 120-144 hours after administration of oral doses of 24 mg ondansetron MR dosage form and 8 mg Zofran.RTM. tablets administered twice daily (paragraph 22). The method of claim 14, wherein the extended release dosage form is a capsule comprising a therapeutically effective amount of the TPR particles and IR particles, whereby the ondansetron or pharmaceutically acceptable salts and/or solvates thereof equivalent to 24 mg of ondansetron (see claim 15).
Venkatesh et al. teach on paragraph 57 specific embodiments of the present invention will be described in further detail with reference to the accompanying FIGS. 1.A and 1.B. In FIG. 1.A, an SR-coated core 10 comprising an SR coating 12 applied on an organic acid-containing core comprising a layer of a pharmaceutically acceptable organic acid in a binder 14 coated on an inert particle core 16. The inert particle core 16, organic acid-coating layer 14 and a dissolution rate controlling SR layer 12 make up the SR-coated organic acid-containing core 10. In FIG. 1.B, a representative TPR bead is illustrated. The TPR bead 20 comprises a lag-time coating 22 applied on a primary SR layer 24, a protective seal-coat 26 and a weakly basic drug layer 28 applied on an SR-coated acid-containing core 10. In certain embodiments of the present invention, the intermediate SR barrier layer is not applied, i.e., the TPR layer is directly applied over the seal coated immediate release beads. In a particular embodiment, the TPR particles comprise an inert core (e.g., a sugar bead etc.) sequentially coated with a pharmaceutically acceptable organic acid (e.g., fumaric acid) and a pharmaceutically acceptable binder (e.g., hydroxypropyl cellulose); a sustained release (SR) layer (e.g., comprising a pharmaceutically acceptable water insoluble polymer such as ethyl cellulose, optionally plasticized with a pharmaceutically acceptable plasticizer such as triethyl citrate or polyethylene glycol); a drug layer comprising the selective serotonin 5-HT.sub.3 antagonist (e.g., ondansetron or a pharmaceutically acceptable salt and/or solvate thereof) and a pharmaceutically acceptable binder (e.g., povidone); an optional sealing layer (e.g. comprising a water soluble polymer such as hydroxypropyl methylcellulose); and a TPR layer (e.g., comprising a water insoluble polymer such as ethyl cellulose, an enteric polymer such as hydroxypropylmethylcellulose neutral copolymers of ethyl acrylate and methylmethacrylate, copolymers of acrylic and methacrylic esters containing quaternary ammonium groups, and waxes. The water-insoluble polymer used in the TPR layer can be the same as or different from the water-insoluble polymer used in the SR layer. In a particular embodiment, the water-insoluble polymer for both the TPR and SR layers is ethylcellulose (paragraph 0064). A non-limiting list of enteric polymers suitable for use in the TPR layer includes cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate succinate, polyvinyl acetate phthalate, pH-sensitive copolymers of methacrylic acid and methylmethacrylate, and shellac. In a particular embodiment, the enteric polymer of the TPR layer is hydroxypropyl methylcellulose phthalate.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Venkatesh et al. do not specifically teach the dosage form as recited within the method mainly the core comprising Hypromellose matrix and sodium citrate. Additionally, Venkatesh et al. do not specifically teach the inclusion of glyceryl monostearate. These deficiencies are cured by the teachings of Rariy et al., Pillay et al., and Toneguzzo et al. 
Rariy et al. teach 


    PNG
    media_image1.png
    808
    713
    media_image1.png
    Greyscale

Rariy et al. teach the extended release formulations are generally prepared as diffusion or osmotic systems, for example, as described in "Remington--The science and practice of pharmacy" (20th ed., Lippincott Williams & Wilkins, Baltimore, Md., 2000). A diffusion system typically consists of two types of devices, a reservoir and a matrix, and is well known and described in the art. The matrix devices are generally prepared by compressing the drug with a slowly dissolving polymer carrier into a tablet form. The three major types of materials used in the preparation of matrix devices are insoluble plastics, hydrophilic polymers, hydroxypropylmethylcellulose (which is Hypromellose), sodium carboxymethylcellulose, and carbopol 934, polyethylene oxides and mixtures thereof(paragraph 102). The immediate release dosage unit of the dosage form--i.e., a tablet, a plurality of drug-containing beads, granules or particles, or an outer layer of a coated core dosage form--contains a therapeutically effective quantity of the active agent with conventional pharmaceutical excipients. The immediate release dosage unit may or may not be coated, and may or may not be admixed with the delayed release dosage unit or units (as in an encapsulated mixture of immediate release drug-containing granules, particles or beads and delayed release drug-containing granules or beads). A preferred method for preparing immediate release tablets (e.g., as incorporated into a capsule) is by compressing a drug-containing blend, e.g., blend of granules, prepared using a direct blend, wet-granulation or dry-granulation process. Immediate release tablets may also be molded rather than compressed, starting with a moist material containing a suitable water-soluble lubricant. However, preferred tablets herein are manufactured using compression rather than molding. A preferred method for forming immediate release drug-containing blend is to mix drug particles directly with one or more excipients such as diluents (or fillers), binders, disintegrants, lubricants, glidants, colorants or the like. As an alternative to direct blending, a drug-containing blend may be prepared by using a wet-granulation or dry-granulation processes. Beads containing the active agent may also be prepared by any one of a number of conventional techniques, typically starting from a fluid dispersion. For example, a typical method for preparing drug-containing beads involves blending the active agent with conventional pharmaceutical excipients such as microcrystalline cellulose, starch,  A separating layer (seal coat) between the drug-containing core and the delayed release layer is an optional feature of the formulation. The functions of the separating layer, if required, are to provide a smooth base for the application of the delayed release layer, to prolong the core's resistance to acid and/or neutral conditions, and to improve stability by inhibiting any interaction between the drug and the delayed release polymer. In general, the seal coat may be used to separate any two layer of a multi-layer tablet (paragraph 113). The separating layer (seal coat) physically keeps the components in the core and polymer layers from coming into direct contact with each other. In some cases, the separating layer can also act as a diffusional barrier to migrating core or polymer layer components dissolved in product moisture. The separating layer can also be used as a light barrier by opacifying it with agents such as titanium dioxide, iron oxides and the like (paragraph 115). In general, the separating layer is composed of coherent or polymeric materials, and finely powdered solid excipients which constitute fillers. When a reduced sugar is used in the separating layer, it is applied in the form of an aqueous solution and constitutes part of or the whole of the coherent material which sticks the separating layer together. In addition to or instead of the reduced sugar, a polymeric material may also be used in the separating layer. For example, substances such as hydroxypropylmethylcellulose, polyvinylpyrrolidone, hydroxypropylcellulose and the like may be used in small amounts to increase the adherence and coherence of the separating layer (paragraph 116). An orally administrable pharmaceutical composition for providing modified release of a serotonin receptor antagonist wherein the release of antagonist provides a therapeutically effective level of antagonist in the blood plasma of a subject over a continuous  The composition according to claim 1 comprising an enteric coating (see claim 29). Optionally, a multi-layer tablet is further coated with an enteric polymer (paragraph 169). The devices with different drug release mechanisms described above can be combined in a final dosage form comprising single or multiple units. Examples of multiple units include multilayer tablets, capsules containing tablets, beads, granules, etc. (paragraph 108). The coating composition may include conventional additives, such as plasticizers, pigments, colorants, stabilizing agents, glidants, etc. A plasticizer is normally present to reduce the fragility of the coating, and will generally represent about 10 wt. % to 50 wt. % relative to the dry weight of the polymer. Examples of typical plasticizers include polyethylene glycol, propylene glycol, triacetin, dimethyl phthalate, diethyl phthalate, dibutyl phthalate, dibutyl sebacate, triethyl citrate, tributyl citrate, triethyl acetyl citrate, castor oil and acetylated monoglycerides. A stabilizing agent is preferably used to stabilize particles in the dispersion. Typical stabilizing agents are nonionic emulsifiers such as sorbitan esters, polysorbates and polyvinylpyrrolidone. Glidants are recommended to reduce sticking effects during film formation and drying, and will generally represent approximately 25 wt. % to 100 wt. % of the polymer weight in the coating solution. One effective glidant is talc. Other glidants such as magnesium stearate and glycerol monostearates may also be used. Pigments such as titanium dioxide may also be used. Small quantities of an anti-foaming agent, such as a silicone (e.g., simethicone), may also be added to the coating composition (paragraph 85). Orally administrable pharmaceutical compositions for the pharmacological treatment of breathing disorders are provided. More specifically, compositions containing serotonin receptor antagonists for the alleviation of sleep apnea (central and obstructive) and other sleep-related breathing disorders have been developed. One preferred In some preferred embodiments the ondansetron release is modified in order to maintain drug plasma levels within the therapeutic range for up to 12 hours. Preferably, the formulation of ondansetron yields a release profile which compensates for the relatively short (3-5 hours) plasma half-life of ondansetron by providing ondansetron release for up to 12 hours. The release of the SSRI, SNRI, or serotonin receptor agonist is optionally delayed in order to minimize sleep disturbances. Kits are provided which contain the dosage units and instructions. Methods are also provided for the treatment and amelioration of breathing disorders (paragraph 24).
Pillay et al. teach a monolithic controlled release drug delivery tablet for improving linearity of drug delivery over a sustained period of time comprising a hydrophilic swellable polymeric matrix; a pharmaceutically effective amount of an active agent whose degree of solubilization is substantially independent of pH over a pH in the range of pH 1.5 to pH 7 .5 dispersed in said matrix, and  an inorganic salt dispersed in said matrix at a concentration in the range of 50% to 100% by weight of the polymeric matrix, in which upon exposure to an aqueous medium, said salt causes a hardened boundary around the periphery of the matrix, said boundary sequentially progressing inwardly toward the center thereof as said aqueous medium permeates the matrix, said hardened boundary limiting the rate at which the pharmaceutically active agent in said matrix is released from the tablet (see claim 1). A monolithic controlled release drug delivery tablet for improving linearity of drug delivery over a sodium citrate, sodium bisulfate, sodium sulfite, magnesium sulfate, calcium chloride, potassium chloride, and sodium carbonate (see claim 2).
 Toneguzzo teach "buffering agent is intended to mean a compound used to resist change in pH upon dilution or addition of acid or alkali. Such compounds include, by way of example and without limitation, potassium metaphosphate, potassium phosphate, monobasic sodium acetate and sodium citrate anhydrous and dihydrate and other materials known to one of ordinary skill in the art" (see paragraph 129).

Venkatesh et al. do not specifically teach wherein the internal portion comprising 18 mg of ondansetron and the immediate release layer comprising 6 mg of ondansetron. This deficiency is cured by the teachings of Jain et al.
Jain et al. teach Multilayered pharmaceutical compositions comprising at least one or more low dose active agent(s) each selected from same or different classes of agents, at least one release rate controlling polymer(s) or enteric polymer that predominantly controls or delays the release of at least one active agent(s) and optionally one or more pharmaceutically acceptable excipient(s) (see claim 1). In the context of the present invention, low dose active agents(s) can be defined as the active agents having low dose which ranges from 0.01 mg to about 100 mg (see page 6 and 7). Jain et al. teach in example 4 as follows:

    PNG
    media_image2.png
    480
    579
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    909
    575
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    337
    582
    media_image4.png
    Greyscale

Jain et al. clearly teach ondansetron as one of exemplary active agent having low dose.
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to prepare ondansetron in dosage form as recited in claim 13 mainly by incorporating in the core Hypromellose matrix because Rariy et al. teach 


    PNG
    media_image1.png
    808
    713
    media_image1.png
    Greyscale

Rariy et al. teach the extended release formulations are generally prepared as diffusion or osmotic systems, for example, as described in "Remington--The science and practice of pharmacy" (20th ed., Lippincott Williams & Wilkins, Baltimore, Md., 2000). A diffusion system typically consists of two types of devices, a reservoir and a matrix, and is well known and described in the art. The matrix devices are generally prepared by compressing the drug with a slowly dissolving polymer carrier into a tablet form. The three major types of materials used in the preparation of matrix devices are insoluble plastics, hydrophilic polymers, hydroxypropylmethylcellulose (which is Hypromellose), sodium carboxymethylcellulose, and carbopol 934, polyethylene oxides and mixtures thereof(paragraph 102). The immediate release dosage unit of the dosage form--i.e., a tablet, a plurality of drug-containing beads, granules or particles, or an outer layer of a coated core dosage form--contains a therapeutically effective quantity of the active agent with conventional pharmaceutical excipients. The immediate release dosage unit may or may not be coated, and may or may not be admixed with the delayed release dosage unit or units (as in an encapsulated mixture of immediate release drug-containing granules, particles or beads and delayed release drug-containing granules or beads). A preferred method for preparing immediate release tablets (e.g., as incorporated into a capsule) is by compressing a drug-containing blend, e.g., blend of granules, prepared using a direct blend, wet-granulation or dry-granulation process. Immediate release tablets may also be molded rather than compressed, starting with a moist material containing a suitable water-soluble lubricant. However, preferred tablets herein are manufactured using compression rather than molding. A preferred method for forming immediate release drug-containing blend is to mix drug particles directly with one or more excipients such as diluents (or fillers), binders, disintegrants, lubricants, glidants, colorants or the like. As an alternative to direct blending, a drug-containing blend may be prepared by using a wet-granulation or dry-granulation processes. Beads containing the active agent may also be prepared by any one of a number of conventional techniques, typically starting from a fluid dispersion. For example, a typical method for preparing drug-containing beads involves blending the active agent with conventional pharmaceutical excipients such as microcrystalline cellulose, starch,  A separating layer (seal coat) between the drug-containing core and the delayed release layer is an optional feature of the formulation. The functions of the separating layer, if required, are to provide a smooth base for the application of the delayed release layer, to prolong the core's resistance to acid and/or neutral conditions, and to improve stability by inhibiting any interaction between the drug and the delayed release polymer. In general, the seal coat may be used to separate any two layer of a multi-layer tablet (paragraph 113). The separating layer (seal coat) physically keeps the components in the core and polymer layers from coming into direct contact with each other. In some cases, the separating layer can also act as a diffusional barrier to migrating core or polymer layer components dissolved in product moisture. The separating layer can also be used as a light barrier by opacifying it with agents such as titanium dioxide, iron oxides and the like (paragraph 115). In general, the separating layer is composed of coherent or polymeric materials, and finely powdered solid excipients which constitute fillers. When a reduced sugar is used in the separating layer, it is applied in the form of an aqueous solution and constitutes part of or the whole of the coherent material which sticks the separating layer together. In addition to or instead of the reduced sugar, a polymeric material may also be used in the separating layer. For example, substances such as hydroxypropylmethylcellulose, polyvinylpyrrolidone, hydroxypropylcellulose and the like may be used in small amounts to increase the adherence and coherence of the separating layer (paragraph 116). An orally administrable pharmaceutical composition for providing modified release of a serotonin receptor antagonist wherein the release of antagonist provides a therapeutically effective level of antagonist in the blood plasma of a subject over a continuous  The composition according to claim 1 comprising an enteric coating (see claim 29). Optionally, a multi-layer tablet is further coated with an enteric polymer (paragraph 169). The devices with different drug release mechanisms described above can be combined in a final dosage form comprising single or multiple units. Examples of multiple units include multilayer tablets, capsules containing tablets, beads, granules, etc. (paragraph 108). The coating composition may include conventional additives, such as plasticizers, pigments, colorants, stabilizing agents, glidants, etc. A plasticizer is normally present to reduce the fragility of the coating, and will generally represent about 10 wt. % to 50 wt. % relative to the dry weight of the polymer. Examples of typical plasticizers include polyethylene glycol, propylene glycol, triacetin, dimethyl phthalate, diethyl phthalate, dibutyl phthalate, dibutyl sebacate, triethyl citrate, tributyl citrate, triethyl acetyl citrate, castor oil and acetylated monoglycerides. A stabilizing agent is preferably used to stabilize particles in the dispersion. Typical stabilizing agents are nonionic emulsifiers such as sorbitan esters, polysorbates and polyvinylpyrrolidone. Glidants are recommended to reduce sticking effects during film formation and drying, and will generally represent approximately 25 wt. % to 100 wt. % of the polymer weight in the coating solution. One effective glidant is talc. Other glidants such as magnesium stearate and glycerol monostearates may also be used. Pigments such as titanium dioxide may also be used. Small quantities of an anti-foaming agent, such as a silicone (e.g., simethicone), may also be added to the coating composition (paragraph 85). Orally administrable pharmaceutical compositions for the pharmacological treatment of breathing disorders are provided. More specifically, compositions containing serotonin receptor antagonists for the alleviation of sleep apnea (central and obstructive) and other sleep-related breathing disorders have been developed. One preferred n some preferred embodiments the ondansetron release is modified in order to maintain drug plasma levels within the therapeutic range for up to 12 hours. Preferably, the formulation of ondansetron yields a release profile which compensates for the relatively short (3-5 hours) plasma half-life of ondansetron by providing ondansetron release for up to 12 hours. The release of the SSRI, SNRI, or serotonin receptor agonist is optionally delayed in order to minimize sleep disturbances. Kits are provided which contain the dosage units and instructions. Methods are also provided for the treatment and amelioration of breathing disorders (paragraph 24). One of ordinary skill in the art would have been motivated incorporating glidants such as glyceryl monostearate because glyceryl monostearate as a conventionally known glidant will improve flowability of the active ingredient. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Venkatesh et al. and Rariy et al. because both references teach formulations of ondansetron. With regard to the recitation of the bimodal release pharmacokinetic it should be recognized that both Venkatesh et al. and Rairiy et al. as shown above teach multilayer tablets containing extended release and immediate release layers which will necessarily result in a bimodal release. In the case where the claimed ranges of concentration or amounts “overlap or lie inside ranges disclosed by the prior art” a exists. In re  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It is within the purview of one of ordinary skill in the art to optimize amounts of ingredients including the active.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to prepare ondansetron in dosage form as recited in claim 13 mainly by incorporating in the core sodium citrate because Pillay et al. teach a monolithic controlled release drug delivery tablet for improving linearity of drug delivery over a sustained period of time comprising a hydrophilic swellable polymeric matrix; a pharmaceutically effective amount of an active agent whose degree of solubilization is substantially independent of pH over a pH in the range of pH 1.5 to pH 7 .5 dispersed in said matrix (see abstract). One of ordinary skill in the art would have been motivated to add sodium citrate because an inorganic salt dispersed in said matrix at a concentration in the range of 50% to 100% by weight of the polymeric matrix, in which upon exposure to an aqueous medium, said salt causes a hardened boundary around the periphery of the matrix, said boundary sequentially progressing inwardly toward the center thereof as said aqueous medium permeates the matrix, said hardened boundary limiting the rate at which the pharmaceutically active agent in said matrix is released from the tablet (see claim 1). A monolithic controlled release drug delivery tablet for improving linearity of drug delivery over a sustained period of time as recited in claim 1 wherein said salt is selected from the group consisting of sodium chloride, sodium bicarbonate, potassium bicarbonate, sodium citrate, sodium bisulfate, sodium sulfite, magnesium sulfate, calcium chloride, potassium chloride, and sodium carbonate (see claim 2). One of ordinary skill in the art would have been motivated the select the sodium citrate as recited in claim 21 because Toneguzzo teach drug, po9lymeric matrix and salt containing dosage forms wherein Toneguzzo teach "buffering agent is intended to mean a compound used to resist change in pH upon dilution or addition of acid or alkali. Such compounds include, by way of example and without limitation, potassium metaphosphate, potassium phosphate, monobasic sodium acetate and sodium citrate anhydrous and dihydrate and other materials known to one of ordinary skill in the art" (see paragraph 129). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Venkatesh et al., Pillay et al., and Toneguzzo because both references teach formulations containing polymeric matrixes. In the case where the claimed ranges of concentration or amounts “overlap or lie inside ranges disclosed by the prior art” a exists. In re Wertheim , 541 F.2d 257, 191 USPQ 90 (CCPA 1976); prima facie case of obviousness In re Woodruff , 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and USPQ 233, 235 (CCPA 1955)). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It is within the purview of one of ordinary skill in the art to optimize amounts of ingredients including the active.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to prepare ondansetron in dosage form wherein an inner core comprising 18 mg of ondansetron and an outer layer comprising 6 mg of ondansetron because Jain et al. teach a substantially identical or similar dosage form with ondansetron present in different parts of the formulation. Jain et al. clearly teach that in the context of the present invention, low dose active agents(s) can be defined as the active agents having low dose which ranges from 0.01 mg to about 100 mg (see page 6 and 7) and exemplify ondansetron in example 4. One of ordinary skill in the art would have been motivated to put different amounts of the drug on the two layers because Venkatesh et al. teach that for immediate release dosage forms, the relatively short in-vivo half-life of ondansetron results in an ondansetron plasma concentration characterized by sharp peaks and troughs, thereby requiring that the dosage form be administered periodically in order to be effective over a 24-hour period. However, this type of pharmacokinetic profile is often associated with alternating periods of increased side effects and inefficacy as the plasma concentrations of drug cycle outside of the ideal therapeutic range. This cycling of drug plasma levels can result in the breakthrough of symptoms, i.e. nausea and vomiting. This makes the therapeutic effect unpredictable both between patients and upon repeated dosing. Repeat dosing schedules also pose other problems for patients who are distressed, experiencing nausea and vomiting, and may have difficulty swallowing. To these factors are added the noncompliance with administration schedules associated with repeat dosage schedules. All of these factors reduce the effectiveness of prophylactic oral doses of antiemetics  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). It is within the purview of one of ordinary skill in the art to optimize amounts of ingredients including the active. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Venkatesh et al. and Jain et al. because both references teach formulations of ondansetron.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/            Primary Examiner, Art Unit 1619